UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /X/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the Quarterly Period ended March 31, 2011 Commission File Number 0-18082 GREAT SOUTHERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 43-1524856 (State of Incorporation) (IRS Employer Identification Number) 1451 E. Battlefield, Springfield, Missouri (Address of Principal Executive Offices) (Zip Code) (417) 887-4400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes /X/No // Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes//No // Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer // Accelerated filer /X/ Non-accelerated filer // Smaller reporting company // (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes //No /X/ The number of shares outstanding of each of the registrant's classes of common stock:13,454,914 shares of common stock, par value $.01, outstanding at May 4, 2011. 1 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except number of shares) MARCH 31, DECEMBER 31, (Unaudited) ASSETS Cash $ $ Interest-bearing deposits in other financial institutions Cash and cash equivalents Available-for-sale securities Held-to-maturity securities (fair value $1,270 – March 2011; $1,300 - December 2010) Mortgage loans held for sale Loans receivable, net of allowance for loan losses of $41,834 – March 2011; $41,487 - December 2010 FDIC indemnification asset Interest receivable Prepaid expenses and other assets Foreclosed assets held for sale, net Premises and equipment, net Goodwill and other intangible assets Investment in Federal Home Loan Bank stock Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ $ Federal Home Loan Bank advances Securities sold under reverse repurchase agreements with customers Short-term borrowings Structured repurchase agreements Subordinated debentures issued to capital trusts Accrued interest payable Advances from borrowers for taxes and insurance Accounts payable and accrued expenses Current and deferred income taxes Total Liabilities Stockholders' Equity: Capital stock Serial preferred stock, $.01 par value; authorized 1,000,000 shares; issued andoutstanding 58,000 shares Common stock, $.01 par value; authorized 20,000,000 shares; issued and outstanding March 2011 - 13,454,489 shares; December 2010 - 13,454,000 shares Stock warrants; 909,091 shares Additional paid-in capital Retained earnings Accumulated other comprehensive gain Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Consolidated Financial Statements 2 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) THREE MONTHS ENDED MARCH 31, INTEREST INCOME (Unaudited) Loans $ $ Investment securities and other TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal Home Loan Bank advances Short-term borrowings and repurchase agreements Subordinated debentures issued to capital trusts TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Commissions Service charges and ATM fees Net realized gains on sales of loans Late charges and fees on loans Accretion (amortization) of income related to business acquisitions ) Other income TOTAL NON-INTEREST INCOME ) NON-INTEREST EXPENSE Salaries and employee benefits Net occupancy and equipment expense Postage Insurance Advertising Office supplies and printing Telephone Legal, audit and other professional fees Expense on foreclosed assets Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME PREFERRED STOCK DIVIDENDS AND DISCOUNT ACCRETION NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ BASIC EARNINGS PER COMMON SHARE $ $ DILUTED EARNINGS PER COMMON SHARE $ $ DIVIDENDS DECLARED PER COMMON SHARE $ $ See Notes to Consolidated Financial Statements 3 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) THREE MONTHS ENDED MARCH 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Items not requiring (providing) cash: Depreciation Amortization Compensation expense for stock option grants Provision for loan losses Net gains on loan sales ) ) Net (gains) losses on sale of premises and equipment (5 ) Loss on sale of foreclosed assets Amortization (accretion) of deferred income, premiums and discounts ) Deferred income taxes ) ) Changes in: Interest receivable Prepaid expenses and other assets ) Accounts payable and accrued expenses ) ) Income taxes refundable/payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Net (increase) decrease in loans ) Purchase of loans ) Proceeds from sale of student loans Purchase of additional business units (2 ) Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment 86 22 Proceeds from sale of foreclosed assets Capitalized costs on foreclosed assets ) ) Proceeds from maturing held-to-maturity investment securities Proceeds from called investment securities Principal reductions on mortgage-backed securities Purchase of available-for-sale securities ) ) Redemption of Federal Home Loan Bank stock 48 Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in certificates of deposit Net increase in checking and savings deposits Repayments of Federal Home Loan Bank advances ) ) Net increase (decrease) in short-term borrowings and structured repo ) Advances from borrowers for taxes and insurance (7 ) Dividends paid ) ) Stock options exercised 4 Net cash provided by financing activities INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Notes to Consolidated Financial Statements 4 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Great Southern Bancorp, Inc. (the "Company" or "Great Southern") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. The financial statements presented herein reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial condition, results of operations and cash flows of the Company for the periods presented. Those adjustments consist only of normal recurring adjustments. Operating results for the three months ended March 31, 2011 and 2010 are not necessarily indicative of the results that may be expected for the full year. The consolidated statement of financial condition of the Company as of December 31, 2010, has been derived from the audited consolidated statement of financial condition of the Company as of that date. Certain prior periods' amounts have been reclassified to conform to the current period presentation. These reclassifications had no effect on net income. Certain information and note disclosures normally included in the Company's annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for 2010 filed with the Securities and Exchange Commission. NOTE 2: OPERATING SEGMENTS The Company's banking operation is its only reportable segment. The banking operation is principally engaged in the business of originating residential and commercial real estate loans, construction loans, commercial business loans and consumer loans and funding these loans through deposits attracted from the general public and correspondent account relationships, brokered deposits and borrowings from the Federal Home Loan Bank ("FHLBank") and others. The operating results of this segment are regularly reviewed by management to make decisions about resource allocations and to assess performance. Revenue from segments below the reportable segment threshold is attributable to three operating segments of the Company. These segments include insurance services, travel services and investment services. Selected information is not presented separately for the Company's reportable segment, as there is no material difference between that information and the corresponding information in the consolidated financial statements. 5 NOTE 3: COMPREHENSIVE INCOME The FASB’s Accounting Standards Codification (“FASB ASC”) Topic 220 requires the reporting of comprehensive income and its components. Comprehensive income is defined as the change in equity from transactions and other events and circumstances from non-owner sources, and excludes investments by and distributions to owners. Comprehensive income includes net income and other items of comprehensive income meeting the above criteria. The Company's only component of other comprehensive income is the unrealized gains and losses on available-for-sale securities. Three Months Ended March 31, (In Thousands) Net unrealized loss on available-for-salesecurities $ ) $ ) Netunrealized gain (loss) on available-for-saledebt securitiesfor which a portion of an other-than-temporary impairment has been recognized ) Other comprehensive loss, before tax effect ) ) Tax benefit ) ) Change in unrealized loss on available-for-sale securities, net of income taxes $ ) $ ) The components of accumulated other comprehensive income, included in stockholders’ equity, are as follows: March 31, December 31, 2010 (In Thousands) Net unrealized gain on available-for-sale securities $ $ Net unrealized loss on available-for-sale debt securities for which a portion of an other-than-temporary impairment has been recognized in income ) ) Tax expense Net-of-tax amount $ $ NOTE 4: RECENT ACCOUNTING PRONOUNCEMENTS In April 2011, the FASB issued Accounting Standards Update (ASU) No. 2011-03 to amend FASB ASC Topic 860, Transfers and Servicing.ASC 860 outlines when the transfer of financial assets under a repurchase agreement may or may not be accounted for as a sale.Whether the transferring entity maintains effective control over the transferred financial assets provides the basis for such a determination.The previous requirement that the transferor must have the ability to repurchase or redeem the financial assets before the maturity of the agreement is removed from the assessment of effective control by this Update.The Update is effective on a prospective basis for interim and annual reporting periods beginning on or after December 15, 2011, and is not expected to have a material impact on the Company’s financial position or results of operations. In April 2011, the FASB issued ASU No. 2011-02 to amend FASB ASC Subtopic 310-40, Receivables – Troubled Debt Restructurings by Creditors.The statement clarifies guidance used by creditors to identify troubled debt restructurings and to result in more consistent application of GAAP for debt restructurings.The guidance is effective 6 for interim and annual reporting periods beginning after June 15, 2011, and is not expected to have a material impact on the Company’s financial position or results of operations. In December 2010, the FASB issued ASU No. 2010-28, Intangibles – Goodwill and Other (Topic 350):When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts.The update modifies step one of the impairment test for reporting units with zero or negative carrying amounts.Entities with such reporting units must now perform step two of the impairment test when qualitative factors indicate it is more likely than not that impairment exists.The amendment was effective for the Company January 1, 2011.The adoption of this Update did not have a material impact on the Company’s financial position or results of operations. In July 2010, the FASB issued ASU No. 2010-20, Receivables (Topic 310):Disclosures about the Credit Quality of Financing Receivables and the Allowances for Credit Losses.This Update requires expanded disclosures to help financial statement users understand the nature of credit risks inherent in a creditor’s portfolio of financing receivables; how that risk is analyzed and assessed in arriving at the allowance for credit losses; and the changes, and reasons for those changes, in both the receivables and the allowance for credit losses. The disclosures should be prepared on a disaggregated basis and provide a roll-forward schedule of the allowance for credit losses and detailed information on financing receivables including, among other things, recorded balances, nonaccrual status, impairments, credit quality indicators, details for troubled debt restructurings and an aging of past due financing receivables.Disclosures required as of the end of a reporting period were effective for the Company December 31, 2010, while disclosures required for activity occurring during a reporting period were effective for the Company January 1, 2011.The adoption of this Update did not have a material impact on the Company’s financial position or results of operations. In January 2010, the FASB issued ASU No. 2010-06, Improving Disclosures about Fair Value Measurements (FASB ASU 2010-09), which amends FASB ASC Subtopic 820-10, Fair Value Measurements and Disclosures.This Update requires new disclosures to show significant transfers in and out of Level 1 and Level 2 fair value measurements as well as discussion regarding the reasons for the transfers.It also clarifies existing disclosures requiring fair value measurement disclosures for each class of assets and liabilities.The Update describes a class as being a subset of assets and liabilities within a line item on the statement of financial condition which will require management judgment to designate.Use of the terminology “classes of assets and liabilities” represents an amendment from the previous terminology “major categories of assets and liabilities.”Clarification is also provided for disclosures of Level 2 and Level 3 recurring and nonrecurring fair value measurements requiring discussion about the valuation techniques and inputs used.These provisions of the Update were effective January 1, 2010.Another new disclosure requires an expanded reconciliation of activity in Level 3 fair value measurements to present information about purchases, sales, issuances and settlements on a gross basis rather than netting the amounts in one number.This requirement was effective for the Company January 1, 2011.The adoption of this Update did not have a material impact on the Company’s financial position or results of operations. NOTE 5: STOCKHOLDERS' EQUITY Previously, the Company's stockholders approved the Company's reincorporation to the State of Maryland. Under Maryland law, there is no concept of "Treasury Shares." Instead, shares purchased by the Company constitute authorized but unissued shares under Maryland law. Accounting principles generally accepted in the United States of America state that accounting for treasury stock shall conform to state law. The cost of shares purchased by the Company has been allocated to Common Stock and Retained Earnings balances. 7 NOTE 6: EARNINGS PER SHARE Three Months Ended March 31, (In Thousands, Except Per Share Data) Basic: Average shares outstanding Net income available to common shareholders $ $ Per share amount $ $ Diluted: Average shares outstanding Net effect of dilutive stock options and warrants – based on the treasury stock method using average market price Diluted shares Net income available to common shareholders $ $ Per share amount $ $ Options to purchase 498,535 and 430,695 shares of common stock were outstanding during the three months ended March 31, 2011 and 2010, respectively, but were not included in the computation of diluted earnings per share for each period because the options’ exercise price was greater than the average market price of the common shares. NOTE 7: INVESTMENT SECURITIES March 31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Tax Equivalent Yield (In Thousands) AVAILABLE-FOR-SALE SECURITIES: U.S. government agencies $ $ — $ 74 $ % Collateralized mortgage obligations Mortgage-backed securities Small Business Administration loan pools — Corporate bonds 49 — States and political subdivisions Equity securities — Total available-for-sale securities $ % HELD-TO-MATURITY SECURITIES: States and political subdivisions $ $ $ — $ % 8 December 31, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Tax Equivalent Yield (In Thousands) AVAILABLE-FOR-SALE SECURITIES: U.S. government agencies $ $ — $ 20 $ % Collateralized mortgage obligations Mortgage-backed securities Small Business Administration loan pools — States and political subdivisions Corporate bonds 49 — 28 21 Equity securities — Total available-for-sale securities $ % HELD-TO-MATURITY SECURITIES: States and political subdivisions $ $ $ — $ % The amortized cost and fair value of available-for-sale securities at March 31, 2011, by contractual maturity, are shown below.Expected maturities will differ from contractual maturities because issuers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Fair Cost Value (In Thousands) After one through five years $ $ After five through ten years After ten years Securities not due on a single maturity date Equity securities $ $ The held-to-maturity securities at March 31, 2011, by contractual maturity, are shown below.Expected maturities may differ from contractual maturities because issuers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Fair Cost Value (In Thousands) After five through ten years $ Certain investments in debt and marketable equity securities are reported in the financial statements at an amount less than their historical cost. Total fair value of these investments atMarch 31, 2011 and December 31, 2010, respectively, was approximately $415,011,000 and $298,813,000, which is approximately 49.45% and 38.77% of the Company’s available-for-sale and held-to-maturity investment portfolio, respectively. Based on evaluation of available evidence, including recent changes in market interest rates, credit rating information and information obtained from regulatory filings, management believes the declines in fair value for these debt securities are temporary at March 31, 2011. 9 The following table shows the Company’s gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at March 31, 2011 and December 31, 2010: March 31, 2011 Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses (In Thousands) U.S. government agencies $ $ 74 $ — $ — $ $ 74 Mortgage-backed securities — — Collateralized mortgage obligations — — State and political subdivisions $ December 31, 2010 Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses (In Thousands) U.S. government agencies $ $ 20 $ — $ — $ $ 20 Mortgage-backed securities — — Collateralized mortgage obligations — — State and political subdivisions Corporate bonds 8 24 14 4 22 28 $ No securities were sold during the three months ended March 31, 2011 and 2010, and therefore, no gains or losses were realized.Gains and losses on sales of securities are determined on the specific-identification method. Other-than-temporary Impairment.Upon acquisition of a security, the Company decides whether it is within the scope of the accounting guidance for beneficial interests in securitized financial assets or will be evaluated for impairment under the accounting guidance for investments in debt and equity securities. The accounting guidance for beneficial interests in securitized financial assets provides incremental impairment guidance for a subset of the debt securities within the scope of the guidance for investments in debt and equity securities.For securities where the security is a beneficial interest in securitized financial assets, the Company uses the beneficial interests in securitized financial asset impairment model.For securities where the security is not a beneficial interest in securitized financial assets, the Company uses debt and equity securities impairment model.The Company does not currently have securities within the scope of this guidance for beneficial interests in securitized financial assets. The Company routinely conducts periodic reviews to identify and evaluate each investment security to determine whether an other-than-temporary impairment has occurred.The Company considers the length of time a security has been in an unrealized loss position, the relative amount of the unrealized loss compared to the carrying value of the security, the type of security and other factors.If certain criteria are met, the Company performs additional review and evaluation using observable market values or various inputs in economic models to determine if an unrealized loss is other-than-temporary.The Company uses quoted market prices for marketable equity securities and uses broker pricing quotes based on observable inputs for equity investments that are not traded on a stock exchange.For non-agency collateralized mortgage obligations, to determine if the unrealized loss is other-than-temporary, the Company projects total estimated defaults of the underlying assets (mortgages) and multiplies that calculated amount by an estimate of realizable value upon sale in the marketplace (severity) in order to determine the projected collateral loss. 10 The Company also evaluates any current credit enhancement underlying these securities to determine the impact on cash flows.If the Company determines that a given security position will be subject to a write-down or loss, the Company records the expected credit loss as a charge to earnings. Based on evaluations of investment securities during the three months ended March 31, 2011 and 2010, none were determined to be other-than-temporarily impaired. Credit Losses Recognized on Investments.Certain debt securities have experienced fair value deterioration due to credit losses. The following table provides information about debt securities for which only a credit loss was recognized in income and other losses are recorded in other comprehensive income. Accumulated Credit Losses (In Thousands) Credit losses on debt securities held January 1, 2010 $ Additions related to other-than-temporary losses not previously recognized — Reductions due to sales — March 31, 2010 $ Accumulated Credit Losses (In Thousands) Credit losses on debt securities held January 1, 2011 $ Additions related to other-than-temporary losses not previously recognized — Reductions due to sales — March 31, 2011 $ 11 NOTE 8: LOANS AND ALLOWANCE FOR LOAN LOSSES March 31, December 31, (In Thousands) One- to four-family residential construction $ $ Subdivision construction Land development Commercial construction Owner occupied one- to four-family residential Non-owner occupied one- to four-family residential Commercial real estate Other residential Commercial business Industrial revenue bonds Consumer auto Consumer other Home equity lines of credit FDIC-supported loans, net of discounts (TeamBank) FDIC-supported loans, net of discounts (Vantus Bank) Undisbursed portion of loans in process ) ) Allowance for loan losses ) ) Deferred loan fees and gains, net ) ) $ $ Weighted average interest rate % % Classes of loans by aging were as follows: March 31, 2011 30-59 Days Past Due 60-89 Days Past Due Over 90 Days Total Past Due Current Total Loans Receivable Total Loans > 90 Days and Still Accruing (In Thousands) One- to four-family residential construction $
